IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

KAMELA SMITH,                         )
                                      )
            Plaintiff,                )
                                      )
      v.                              )
                                      )
STATE OF DELAWARE,                    )
DELAWARE DEPARTMENT OF                )      C.A. No. N19C-01-186 CLS
CORRECTIONS, DELAWARE                 )
BUREAU OF PRISONS, and                )
DELORES J. BAYLOR                     )
WOMEN’S CORRECTIONAL                  )
INSTITUTION,                          )

            Defendants.

                         Date Submitted: March 18, 2021
                          Date Decided: May 25, 2021

      Upon Defendant State of Delaware’s Motion for Summary Judgment
                                GRANTED.

                                   ORDER

Christian G. Heesters, Esquire, Schuster Jachetti, LLP, Wilmington, Delaware,
Attorney for Plaintiff Kamela Smith.

Kenneth L. Wan, Esquire, Anna E. Currier, Esquire, Deputy Attorneys General,
Department of Justice, Wilmington, Delaware, Attorneys for Defendant State of
Delaware.




SCOTT, J.
                                   INTRODUCTION

      Before the Court is Defendant State of Delaware’s (the “State”) Motion for

Summary Judgment (the “Motion”). At this juncture, the question is whether

Plaintiff Kamela Smith’s (“Ms. Smith”) claims are barred by either sovereign

immunity or the State Tort Claims Act.

      After careful consideration of the State’s Motion, Ms. Smith’s Response, and

Delaware law, the State’s Motion is GRANTED.

                                BACKGROUND

      On January 19, 2017, Ms. Smith was injured by a metal bathroom stall door

at the Delores J. Baylor Women’s Correctional Institution (“Baylor”) where she

performed voluntary ministerial services for the Seeds of Greatness Church

(“Church”).1 Ms. Smith claims that the State had a contract with the Church of which

Ms. Smith was a third-party beneficiary.2

      On January 16, 2019, Ms. Smith filed the Complaint. Through it, Ms. Smith

alleges the following claims: (1) Breach of Contract; (2) Negligence; (3) Gross

Negligence; (4) and Wanton Negligence.

      On February 22, 2019, the State filed a Motion to Dismiss which this Court

subsequently denied. On February 16, 2021, after engaging in discovery, the State


1
 The State concedes as such in their Answer. See D.I. 24.
2
 No contract has been produced to show the existence of a relationship between
Baylor and the Church.

                                         1
filed the instant Motion for Summary Judgment (the “Motion”). Attached to the

Motion, the State includes an affidavit from Debra Lawhead, the director of the State

of Delaware Insurance Coverage Office, that states there is no insurance coverage

for this event.3 On March 18, 2021, Ms. Smith filed her Response to the State’s

Motion for Summary Judgment.

                            STANDARD OF REVIEW

      Under Superior Court Civil Procedure Rule 56, summary judgment is proper

when there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law.4 Summary judgment will not be granted if material facts

are in dispute or if “it seems desirable to inquire more thoroughly into the facts to

clarify the application of the law to the circumstances.”5 This Court considers all of

the facts in a light most favorable to the non-moving party.6

      In a motion for summary judgment, the moving party bears the initial burden

of showing that there are no material issues of fact.7 If the moving party makes this

showing, then the burden shifts to the nonmoving party to show that there are

material issues of fact.8


3
  Def.’s Mot. for Summ. J., Ex. 2.
4
  Super. Ct. Civ. R. 56(c).
5
  Infante v. Horizon Servs., Inc., 2019 WL 3992101, at *1 (Del. Super. Aug. 23,
2019).
6
  Id.
7
  Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979).
8
  Id. at 681.

                                          2
                            PARTIES’ ASSERTIONS
      The State, in their Motion, argues that the doctrine of sovereign immunity and

the Delaware Tort Claims Act bars recovery because no statutory waiver of

sovereign immunity exists, there is no insurance coverage that would constitute a

waiver, and no contract that would constitute a waiver of immunity exists.

      Ms. Smith, in her Response, claims that sovereign immunity does not apply

here due to 10 Del. C. § 4012(2) and that material facts exist which prevent the Court

from granting summary judgment.

                                   DISCUSSION
    A. Sovereign Immunity

      A fundamental premise of our systems of law and government is that the State,

its agencies and its employees, acting in their official capacities, are immune from

civil liability.9 The doctrine of sovereign immunity provides that the State may not

be sued without its consent.10 Such immunity may only be limited or waived by act

of the General Assembly.11 Unless the State has waived sovereign immunity, any

claims against the State and/or its agencies are barred without further inquiry.12 In


9
  U.S. Const. Amend. XI (“The Judicial power of the United States shall not be
construed to extend to any suit in law or equity, commenced or prosecuted against
one of the United States by Citizens of another State, or by Citizens or Subjects of
any Foreign State.”).
10
   Doe v. Cates, 499 A.2d 1175, 1176 (Del. 1985).
11
   Id. See Del. Const. art. I, § 9 (“Suits may be brought against the State, according
to such regulations as shall be made by law.”).
12
   Boyer v. Garvin, 2020 WL 532747, at *2 (Del. Super. Ct. Jan. 28, 2020).

                                          3
order to overcome the State's sovereign immunity: (1) the State must waive

immunity; and (2) the STCA must not otherwise bar the action.13 There are two

means by which the State, through the General Assembly, may waive immunity: (1)

by procuring insurance coverage under 18 Del. C. § 6511 for claims cited in the

complaint;14 or (2) by statute which expressly waives immunity.15

      Pursuant to 18 Del. C. § 6511, sovereign immunity has not been waived in

this matter because the claims against the State are not covered by the state insurance

coverage program, whether by commercially procured insurance, or by self-

insurance.16 The affidavit of Debra Lawhead, director of the State of Delaware

Insurance Coverage Office, adequately demonstrates that the State has not procured

insurance coverage for the risks implicated by Plaintiff's claims.17 Ms. Lawhead

avers that she reviewed Plaintiff's complaint and that neither the State of Delaware

or the Department of Correction has not purchased any insurance that would be

applicable to the circumstances and events alleged in the Complaint.18




13
   Id. at 1176–77.
14
   Id. at 1180.
15
   Id. at 1176; J.L. v. Barnes, 33 A.3d 902, 913 (Del. Super. 2011); Janowski v.
Div. of State Police Dep't of Safety & Homeland Security, 2009 WL 537051 (Del.
Super. Feb. 27, 2009).
16
   Parker, 2012 WL 1536934, at *2; Barnes, 33 A.3d at 913.
17
   Def.’s Mot. for Summ. J., Ex. 2.
18
   Id.

                                          4
       Since there is no insurance that would be applicable to the circumstances and

events alleged in the Complaint, there has been no waiver of sovereign immunity

pursuant to 18 Del. C. § 6511. Moreover, there is no statute that expressly waives

sovereign immunity for the Ms. Smith’s claims. Thus, “sovereign immunity exists

and no further analysis is necessary.”19 Accordingly, Ms. Smith’s claim is barred by

the doctrine of sovereign immunity and summary judgment is appropriate.

     B. Ms. Smith’s Argument

       In her Response to the State’s Motion, Ms. Smith claims that 10 Del. C. §

4012(2) provides an exception to the State’s defense of sovereign immunity.

       Contrary to Ms. Smith’s assertion, 10 Del. C. § 4012 of the State Tort Claims

Act creates several limited exceptions to local government immunity. The predicate

to those exceptions, however, is that a local government employee committed a

negligent act or omission. Negligent conduct under § 4012 cannot act as a sufficient

predicate to entitle a plaintiff to defeat the state government’s sovereign immunity

defense. In other words, § 4012 does not apply to Ms. Smith’s claim against the State

and only applies towards municipal and county tort claims.

       Instead, 10 Del. C. Section 4001 is applicable here. However, rather than

engaging in a lengthy discussion of Section 4001, the Court must consider 18 Del.



19
  Parker, 2012 WL 1536934, at *2; Boyer v. Garvin, 2020 WL 532747, at *2
(Del. Super. Ct. Jan. 28, 2020).

                                         5
C. Section 6511. Section 4001 and Section 6511 must be read in pari materia.20 The

Delaware Supreme Court has held that insurance coverage must also exist in order

to make a claim under § 4001.21 Accordingly, since there is no insurance coverage,

Ms. Smith cannot demonstrate a waiver of sovereign immunity regarding her claims.

      Also noteworthy here, while the state agencies are the proper parties, Delores

J. Baylor Women’s Correctional Institution building is not. For the purpose of

clarity, summary judgment is granted for each defendant.

                                 CONCLUSION

      Based on the facts of this case and Delaware law, the doctrine of sovereign

immunity under 10 Del. C. § 4001 operates to bar Ms. Smith’s claims against the

State of Delaware. For the foregoing reasons, the State of Delaware’s Motion for

Summary Judgment is GRANTED.

      IT IS SO ORDERED.

                                              /s/ Calvin L. Scott
                                              The Honorable Calvin L. Scott, Jr.




20
   Tomei v. Sharp, 902 A.2d 757, 770 (Del. Super. 2006); Watson v. Burgan, 610
A.2d 1364, 1368 (Del. 1992).
21
   Doe, 499 A.2d at 1181.

                                         6